Citation Nr: 1541931	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  08-35 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for mechanical low back pain prior to October 5, 2011, and in excess of 20 percent from that date.  

2.  Entitlement to a rating in excess of 10 percent for radiculopathy of the left lower extremity.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars 


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from June 1986 to July 1986 and from April
1988 to June 1990.  

This case was previously before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Montgomery Alabama, Regional Office (RO) that denied the Veteran's claim for a rating in excess of 10 percent for his service connected lumbar spine disability.  The case was also previously before the  Board on appeal from an August 2008 rating decision, based on disagreement with the rating assigned for such disability, that granted a separate 10 percent rating for left lower extremity radiculopathy as secondary to/associated with the service connected lumbar spine disability.  

In April 2011, a hearing was held before the Veterans Law Judge signing this document, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2014).  A transcript of this hearing is of record.  

The case was initially remanded by the Board for additional development in August 2011.  Pursuant to development completed that was requested in this remand, the rating for the service connected lumbar spine disability was increased to 20 percent effective from October 5, 2011, by an April 2012 rating decision.  As higher ratings are available for this disability both before and after October 5, 2011, and the Veteran is presumed to seek the maximum available benefit for a disability, the matter of the compensation assigned for the service connected lumbar disability remains on appeal in the manner listed on the title page.  See AB v Brown, 6 Vet App 35, 38 (1993).  

The case was remanded by the Board again in May 2014.  As noted in this remand, the Veteran did not express disagreement with the denial of service connection for radiculopathy of the right lower extremity and for bilateral sciatica of the lower extremities by an August 2013 rating decision.  As such, those issues are not before the Board.  38 C.F.R. §§ 20.200, 20.201, 20. 202, 20.302 (the regulations pertaining to appealing adverse RO determinations to the Board).  

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that further development is necessary prior to adjudication of the claim. 

In DeLuca v. Brown, 8 Vet. App. 202   (1995), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. §§ 4.40 and 4.45 must be applied when evaluating disabilities involving limitation of motion.  The Board notes that the Veteran has asserted that he has additional limitation of motion of the back when he has flare-ups.  The Board notes that VA examinations of record shows that the Veteran has reported frequent flare-ups of his back; however, the examiner has not stated the additional limitation of motion that would occur as a result of flare-ups.  The Board must attempt to obtain this information prior to adjudicating the claim.

The Board also notes that an October 2011 VA examination report stated that the Veteran had incapacitating episodes of intervertebral disc syndrome having a total duration of 6 weeks during the last 12 months.  There was no supporting facts or history given showing that the Veteran was prescribed bed rest prescribed by a physician and treatment by a physician during episodes of intervertebral disc syndrome.  This is significant as it is not clear from the treatment reports of record that the Veteran has had 6 weeks of incapacitating episodes of intervertebral disc syndrome.  An examiner's report without a complete rationale or basis lacks probative value.  In this regard, the evidence needs further development to clarify this matter.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the current severity of his low back disability, and left lower extremity radiculopathy. The examiner must review the record in conjunction with the examination.  All indicated tests, including range of motion studies in degrees, should be performed and the results reported. 

The examiner should describe all symptomatology related to the Veteran's service-connected low back disability. 

The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so. 

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so. 

The examiner should review treatment records, VA examination reports and the Veteran's lay statements and should give an opinion as to whether from 2006 to the present that the Veteran's flare-ups resulted in additional limitation of motion.  If so, the examiner should give an estimate as to how much additional loss of motion resulted during times of flare-ups.  The examiner should provide a complete rationale for his/her conclusion concerning this matter.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.

The examiner should also state whether since 2006 the Veteran's low back disability has resulted in incapacitating episodes, and if so, the duration of the episodes over a 12 month period of time should be discussed.  The examiner should note that an incapacitating episode is defined as a period of acute signs and symptoms due to IDS that required bed rest prescribed by a physician and treatment by a physician.  The examiner should provide the basis for any incapacitating episodes found according to VA's definition.

The examiner should review the October 2011 VA examination report and state whether there is any basis for the finding of the Veteran having a history of 6 weeks during the last 12 months of incapacitating episodes of intervertebral disc syndrome.  

The examiner is additionally asked to identify any neurological findings related to the Veteran's left lower extremity radiculopathy.  The examiner should describe fully the extent and severity of those symptoms.  The examiner should identify specifically the exact nerves which are affected, state whether there is any complete or incomplete paralysis, and if so, the severity of any incomplete paralysis should be described. 

2.  After the development requested above has been completed, the record should again be reviewed.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

